                                          UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                               SOUTHERN DIVISION
                                                No. 7:14-CV-00182-BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                                       ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)


              This matter is before the court on defendant’s unopposed motion for approval of

supersedeas bond and stay of judgment. (DE # 491.) The motion is ALLOWED. The

supersedeas bond (DE # 491-1) is approved. IT IS FURTHER ORDERED that pursuant to Rule

62(b) of the Federal Rules of Civil Procedure, execution of the 27 September 2018 judgment

(DE # 326) is STAYED pending disposition of the appeal to the United States Court of Appeals

for the Fourth Circuit.  

              This 25 January 2019.


                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge
